Citation Nr: 0738336	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  06-13 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a total right knee replacement, currently 
evaluated at 30 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel
INTRODUCTION

The veteran had active service from October 1972 to November 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the benefit sought on appeal.  

In the veteran's Substantive Appeal dated in March 2006 he 
alluded to having problems with his left knee.  Since the 
veteran is in receipt of service connection  for a disability 
of his left knee, characterized as the post-operative 
residuals of a cystectomy, the Board construes this statement 
as possibly representing an informal claim for either an 
increased evaluation for that disability or for service 
connection for additional disability of that knee. During a 
May 2007 videoconference hearing with the undersigned, the 
veteran also raised a claim for a total disability evaluation 
based upon individual unemployability, and alluded to an 
inability to work due to service-connected disorders. See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(Holding that once a veteran submits evidence of a medical 
disability and submits a claim for an increased disability 
rating with evidence of unemployability, VA must consider a 
claim for a total rating based on individual 
unemployability).  

These matters are not currently before the Board because it 
has not been prepared for appellate review.  Accordingly, 
this matter is referred to the RO for clarification and 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has determined that additional development of the 
medical evidence is required prior to appellate review. 
Specifically, the veteran asserts that his service-connected 
right knee disability, which last underwent surgical 
correction in May 2005, results in marked decrease in range 
of motion, severe pain on motion, and 
weakness such that he is unable to work.  

Background:

The Board has identified certain procedural and evidentiary 
matters that must be clarified prior to the development 
directed below. Although the Board has provided this summary, 
the Board does not presently express an opinion on the merits 
of the claim, nor does this summary relieve the RO/AMC or the 
VA examining physician from reviewing the record in its 
entirety at the time of the directed examination or 
readjudication of the claim. 

The veteran's current claim began in June 2005 when he 
requested a temporary total evaluation based on the need for 
convalescence following surgery on his service-connected 
right knee disability in June 2004.  A rating decision dated 
in August 2004 assigned a temporary total evaluation from 
June 11, 2004, and restored the previously assigned 
20 percent evaluation as of August 1, 2004.  Following 
surgery for a total knee replacement in September 2004, a 
rating decision dated in October 2004 extended the temporary 
total evaluation under the provisions of 38 C.F.R. § 4.30 
until the date of the total knee replacement in September 
2004 and indicated that following the right knee replacement 
the veteran had an additional 13 months of convalescence 
which extended to November 1, 2005.  

At that point, the rating decision assigned a 30 percent 
evaluation which represented the minimum evaluation following 
prosthetic replacement of a knee joint.  A rating decision 
dated in August 2005 reviewed the veteran's claim based on 
evidence that he had undergone revision surgery for the knee 
in May 2005, but noted that the veteran was already in 
receipt of a temporary 100 percent evaluation that would be 
in effect until November 2005, at which time the veteran 
would be afforded an examination and would be rated based on 
the residuals of his total knee replacement.  

The RO has mischaracterized the 100 percent evaluation the 
veteran was assigned following his total knee replacement in 
September 2004 as a temporary total evaluation.  In fact, 
under Diagnostic Code 5055 specifically pertaining to knee 
replacement evaluations, the veteran is entitled to a 
100 percent evaluation for one year following implantation of 
the prosthesis, followed by a schedular reduction in the 
evaluation to a minimum rating of 30 percent.  Thus, while 
the veteran's claim began as a claim for temporary total 
evaluation based on surgery performed in June 2004, a benefit 
awarded as per the veteran's request, following the his 
September 2004 total knee replacement the veteran's 
disability was to be evaluated under Diagnostic Code 5055 
with a 100 percent evaluation assigned for a period of one 
year following the total knee replacement with a reevaluation 
thereafter.  While other Diagnostic Codes may have been 
employed to evaluate the severity of the veteran's right knee 
disability prior to September 2004, following the total knee 
replacement the disability should have been, and will be 
evaluated under Diagnostic Code 5055 for a total knee 
replacement.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, following the 
one-year assignment of a 100 percent evaluation, a 30 percent 
evaluation is assigned thereafter as representing the minimum 
evaluation, and 60 percent evaluation is for assignment with 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  Other evaluations 
between 30 and 60 percent could be assigned with intermediate 
degrees of residual weakness, pain or limitation of motion 
rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  

Under Diagnostic Code 5256 evaluations between 30 and 
60 percent are for assignment with evidence of ankylosis of 
the knee.  Under Diagnostic Code 5261, a 30 percent 
evaluation is for assignment when extension is limited to 
20 degrees, a 40 percent evaluation when extension is limited 
to 30 degrees and a 50 percent evaluation when extension to 
limited to 45 degrees.  Under Diagnostic Code 5262, a 
40 percent evaluation could be assigned with evidence of 
impairment of the tibia and fibula characterized as a 
nonunion with loose motion requiring a brace.  

The record thus indicates that the veteran was in receipt of 
a 100 percent evaluation through October 2005, with a 
30 percent evaluation assigned as of November 1, 2005. While 
there is evidence of a report of an August 2005 VA 
examination, at that time the veteran was still in receipt of 
a 100 percent evaluation for his right knee disability.  The 
diagnosis following the examination was that the total knee 
replacement was in a rehabilitative phase.  There is also of 
record an October 2005 statement from the veteran's private 
physician, but again that record was dated during the period 
the veteran was in receipt of a 100 percent evaluation and 
the record contains limited clinical findings with which to 
evaluate the severity of the veteran's disability under the 
Schedule for Rating Disabilities.  That record noted that it 
was four months following the veteran's most recent surgery 
and that the knee was quite swollen.  The veteran was 
attending physical therapy on a daily basis and was making 
steady progress.  

A report of a January 2006 VA examination shows the veteran 
reported that his main problem was that he had decreased 
flexion and that he lacked full extension.  The veteran also 
reported that he experienced pain if he stayed in one 
position for too long a period of time.  On physical 
examination the veteran had good heel and toe rising.  The 
examiner reported that the veteran had 90 degrees of 
squatting capability.  There was no instability of the knee 
joint.  The range of motion of the right knee was 90 degrees 
of flexion and the veteran lacked 10 degrees of full 
extension.  There was no fluid present at the time of the 
examination.  Repeated motion caused an increase in the pain 
in the general area of the knee without being specific to the 
area, but there was no decrease in the range of motion, nor 
was there fatigability, weakness, lack of endurance or 
incoordination.  

The diagnosis following the examination was post total knee 
replacement with decreased range of motion and chronic pain.  
The examiner commented that at the present time the veteran's 
level of impairment was moderately severe insofar as the knee 
was concerned.  The examiner noted that there were no 
flareups of pain.  It was noted that the veteran was able to 
perform activities of daily living and that he did not use 
any medical aids.  

A VA outpatient treatment record dated in February 2006 shows 
the veteran reported that he experienced chronic knee pain 
from arthritis.  However, pertinent physical examination 
disclosed no joint swelling, pain or deformity.  
Reasons for Remand:

The veteran asserts that the January 2006 VA medical 
examination is not adequate to fully evaluate the disability. 
While not dispositive as to the requirement for a remand, it 
is well-settled that the Board may not rely upon its own 
unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. 
App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  It has been held that the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination, especially in cases where there exists 
ambiguities and uncertainties relative to the claimed 
disorder.  See Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995); 
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990). ]. See also 38 C.F.R. § 
4.28 ["If a diagnosis is not supported by the findings on the 
examination report of if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes."].

Both during a May 2007 videoconference hearing and in other 
submissions, the veteran has alleged that his service-
connected right knee replacement disorder is characterized by 
constant pain on motion, constant stiffness and weakness, and 
impairment of function - all relevant factors under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055. The January 2006 VA medical 
examination does not contain sufficient detail for the Board 
to evaluate these factors. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for a right knee 
disorder at issue that is not evidenced 
by the current record.  The veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.  

2. The RO/AMC will afford the veteran a 
clarifying VA examination, to be 
conducted by an appropriately qualified 
physician, to ascertain all residuals of 
the service-connected right knee 
replacement. A copy of this remand, and 
the claims folder, will be made available 
to the examiner, who will acknowledge 
receipt and review of these materials in 
conjunction with the examination. The 
examiner or designated medical care 
provider will conduct an appropriate 
interview with the veteran as to 
subjective reports of severity of the 
disorder. The examiner will undertake any 
and all necessary, indicated and 
appropriate clinical or diagnostic 
testing will be conducted and the 
examiner will respond to the following 
inquiries:

- The examiner will report the range 
of motion for the joint, and 
document all functional limitations 
due to pain, weakness, abnormal 
movement and incoordination, excess 
fatigability, and any other 
impairment of the service-connected 
right knee, with comment as to 
whether the veteran's subjective 
reports are substantiated or are 
otherwise capable of 
substantiation..

3. The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO/AMC should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO/AMC shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



